Title: To George Washington from Nathaniel Keais, 1 January 1790
From: Keais, Nathaniel
To: Washington, George

 
          
            Sir
            Washington No. Carolina Jany 1st 1790
          
          the Subject of this Letter is to Inform your Excellency that I now hold the Office of Collector of the Impost for the Port of Bath—by an Appointment from this State.
          (Should there be no Weighty Reasons Offered to you Against it) I shall Esteem it as a Perticular Favour to be Reinstated in that Office under Congress. I am with the Greatest Respect Your Excellencys Obt Servant
          
            Nathn. Keais
          
        